NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0376n.06

                                        Case No. 21-6227

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Sep 16, 2022
                                                    )                    DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )
                                                            STATES DISTRICT COURT FOR
                                                    )
                                                    )       THE EASTERN DISTRICT OF
JACQUES THRON MARCUS,                               )       TENNESSEE
       Defendant-Appellant.                         )
                                                    )                                   OPINION


Before: McKEAGUE, THAPAR, and READLER, Circuit Judges.

       THAPAR, Circuit Judge. Jacques Marcus pled guilty to being a felon in possession of a

firearm. Since he had a previous Tennessee conviction for possessing marijuana with intent to

sell, the district court enhanced his sentence. Marcus appeals and claims that his Tennessee

marijuana conviction does not qualify as a “controlled substance offense,” and thus, the

enhancement was improper. See Tenn. Code Ann. § 39-17-417(a); U.S.S.G. § 2K2.1(a)(4)(A).

       Applying the categorical approach, as we must, we compare the state statute of conviction

with the conduct criminalized under the Guidelines. United States v. Garth, 965 F.3d 493, 495

(6th Cir. 2020). “[I]f the outer edges of the state law—often the ‘least culpable conduct’ that the

law proscribes—extend past the guidelines’ definition, then the conviction doesn’t count” for the

enhancement. Id. Marcus benefits from our presuming that his marijuana conviction was for
Case No. 21-6227, United States v. Marcus


possession of hemp—the “least culpable conduct” proscribed. See United States v. Clark, __ F.

4th __, 2022 WL 3500188, *2 (6th Cir. Aug. 18, 2022).

       Here, timing is everything. In 2017, when Marcus was convicted in state court, hemp was

a controlled substance under both state and federal law. But by 2021, when Marcus was sentenced

in federal court, both the state and federal drug schedules delisted hemp. See id. The dispositive

question here is which law governs: Do we define “controlled substance” by reference to the law

in place at the time of Marcus’s state-court conviction, or by reference to the law in place at the

time of his federal-court sentencing? If we follow a time-of-conviction rule, Marcus loses; if a

time-of-sentencing rule, he wins.

       We answered this precise question in United States v. Clark, adopting a time-of-conviction

rule. See id. at *8. That resolves this case. Because hemp was a controlled substance at the time

of Marcus’s Tennessee marijuana conviction, that conviction is categorically a controlled-

substance offense under the Guidelines. Id. at *2. Thus, the district court correctly applied

U.S.S.G § 2K2.1(a)(4)(A).

       AFFIRMED.




                                               -2-